EXHIBIT Published CUSIP Number:78403GAA Revolving Credit CUSIP Number:78403GAB9 Term Loan CUSIP Number:78403GAC7 $300,000,000 AMENDED AND RESTATED CREDIT AGREEMENT dated as of December20, 2007, by and among POOL CORPORATION, as US Borrower, SCP DISTRIBUTORS INC., as Canadian Borrower, the Lenders referred to herein, WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and Issuing Lender, WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as Canadian Dollar Lender, JPMORGAN CHASE BANK, N.A., as Syndication Agent, WELLS FARGO BANK, N.A., as Documentation Agent REGIONS BANK, as Documentation Agent and CAPITAL ONE, N.A., as Documentation Agent WACHOVIA CAPITAL MARKETS, LLC, as Sole Lead Arranger and Sole Book Manager TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 SECTION 1.1 Definitions 2 SECTION 1.2 Other Definitions and Provisions 26 SECTION 1.3 Accounting Terms 26 SECTION 1.4 UCC Terms 26 SECTION 1.5 Rounding 26 SECTION 1.6 References to Agreement and Laws 26 SECTION 1.7 Times of Day 27 SECTION 1.8 Letter of Credit Amounts 27 ARTICLE II REVOLVING CREDIT FACILITY 27 SECTION 2.1 Revolving Credit Loans 27 SECTION 2.2 Canadian Dollar Loans 27 SECTION 2.3 Swingline Loans 29 SECTION 2.4 Procedure for Advances of Revolving Credit Loans, Canadian Dollar Loans and Swingline Loans 31 SECTION 2.5 Repayment of Loans 32 SECTION 2.6 Permanent Reduction of the Revolving Credit Commitment 35 SECTION 2.7 Termination of Revolving Credit Facility 36 SECTION 2.8 Nature of Obligations 36 SECTION 2.9 Optional Increase of Revolving Credit Commitment 36 ARTICLE III LETTER OF CREDIT FACILITY 38 SECTION 3.1 L/C Commitment 38 SECTION 3.2 Procedure for Issuance of Letters of Credit 39 SECTION 3.3 Commissions and Other Charges 39 SECTION 3.4 L/C Participations 39 SECTION 3.5 Reimbursement Obligation of the US Borrower 40 SECTION 3.6 Obligations Absolute 41 SECTION 3.7 Effect of Letter of Credit Application 42 ARTICLE IV TERM LOAN FACILITY 42 SECTION 4.1 Term Loan 42 SECTION 4.2 Repayment of Term Loan 42 SECTION 4.3 Prepayments of Term Loan 42 ARTICLE V GENERAL LOAN PROVISIONS 45 SECTION 5.1 Interest 45 SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans 48 SECTION 5.3 Fees 48 SECTION 5.4 Manner of Payment 48 SECTION 5.5 Evidence of Indebtedness 49 i SECTION 5.6 Adjustments 50 SECTION 5.7 Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by the Administrative Agent 51 SECTION 5.8 Changed Circumstances 51 SECTION 5.9 Indemnity 53 SECTION 5.10 Increased Costs 53 SECTION 5.11 Taxes 55 SECTION 5.12 Mitigation Obligations; Replacement of Lenders 57 SECTION 5.13 Redenomination of Canadian Dollar Loans 58 SECTION 5.14 US Borrower as Agent for the Canadian Borrower 58 ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING 59 SECTION 6.1 Closing 59 SECTION 6.2 Conditions to Closing and Initial Extensions of Credit 59 SECTION 6.3 Conditions to All Extensions of Credit 62 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BORROWERS 63 SECTION 7.1 Representations and Warranties 63 SECTION 7.2 Survival of Representations and Warranties, Etc. 70 ARTICLE VIII FINANCIAL INFORMATION AND NOTICES 71 SECTION 8.1 Financial Statements and Projections 71 SECTION 8.2 Officer’s Compliance Certificate 72 SECTION 8.3 Accountants’ Certificate 72 SECTION 8.4 Other Reports 72 SECTION 8.5 Notice of Litigation and Other Matters 73 SECTION 8.6 Accuracy of Information 74 ARTICLE IX AFFIRMATIVE COVENANTS 74 SECTION 9.1 Preservation of Corporate Existence and Related Matters 75 SECTION 9.2 Maintenance of Property 75 SECTION 9.3 Insurance 75 SECTION 9.4 Accounting Methods and Financial Records 75 SECTION 9.5 Payment and Performance of Obligations 75 SECTION 9.6 Compliance With Laws and Approvals 75 SECTION 9.7 Environmental Laws 75 SECTION 9.8 Compliance with ERISA 76 SECTION 9.9 Compliance With Agreements 76 SECTION 9.10 Visits and Inspections 76 SECTION 9.11 Additional Subsidiaries 77 SECTION 9.12 Use of Proceeds 77 SECTION 9.13 Further Assurances 77 ARTICLE X FINANCIAL COVENANTS 77 SECTION 10.1 Average Total Leverage Ratio 77 ii SECTION 10.2 Fixed Charge Coverage Ratio 78 ARTICLE XI NEGATIVE COVENANTS 78 SECTION 11.1 Limitations on Indebtedness 78 SECTION 11.2 Limitations on Liens 80 SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions 81 SECTION 11.4 Limitations on Mergers and Liquidation 84 SECTION 11.5 Limitations on Sale of Assets 85 SECTION 11.6 Limitations on Dividends and Distributions 85 SECTION 11.7 Limitations on Exchange and Issuance of Capital Stock 86 SECTION 11.8 Transactions with Affiliates 86 SECTION 11.9 Certain Accounting Changes; Organizational Documents 86 SECTION 11.10 Amendments; Payments and Prepayments of Certain Indebtedness 86 SECTION 11.11 Restrictive Agreements 87 SECTION 11.12 Nature of Business 88 ARTICLE XII UNCONDITIONAL US BORROWER GUARANTY 88 SECTION 12.1 Guaranty of Obligations 88 SECTION 12.2 Nature of Guaranty 88 SECTION 12.3 Demand by the Administrative Agent 89 SECTION 12.4 Waivers 89 SECTION 12.5 Modification of Loan Documents etc. 90 SECTION 12.6 Reinstatement 90 SECTION 12.7 No Subrogation 90 ARTICLE XIII DEFAULT AND REMEDIES 91 SECTION 13.1 Events of Default 91 SECTION 13.2 Remedies 94 SECTION 13.3 Rights and Remedies Cumulative; Non-Waiver; etc. 94 SECTION 13.4 Crediting of Payments and Proceeds 95 SECTION 13.5 Administrative Agent May File Proofs of Claim 95 SECTION 13.6 Judgment Currency 96 ARTICLE XIV THE ADMINISTRATIVE AGENT 97 SECTION 14.1 Appointment and Authority 97 SECTION 14.2 Delegation of Duties 97 SECTION 14.3 Exculpatory Provisions 97 SECTION 14.4 Reliance by the Administrative Agent 98 SECTION 14.5 Notice of Default 98 SECTION 14.6 Non-Reliance on the Administrative Agent and Other Lenders 98 SECTION 14.7 Indemnification 99 SECTION 14.8 The Administrative Agent in Its Individual Capacity 99 iii SECTION 14.9 Resignation of the Administrative Agent; Swingline Lender, Issuing Lender and Canadian Dollar Lender; Successor Administrative Agent, Swingline Lender, Issuing Lender and Canadian Dollar Lender 100 SECTION 14.10 Guaranty Matters 101 SECTION 14.11 Other Agents, Arrangers and Managers 101 ARTICLE XV MISCELLANEOUS 102 SECTION 15.1 Notices 102 SECTION 15.2 Amendments, Waivers and Consents 103 SECTION 15.3 Expenses; Indemnity 104 SECTION 15.4 Set-off 105 SECTION 15.5 Governing Law 106 SECTION 15.6 Jurisdiction and Venue 106 SECTION 15.7 Binding Arbitration; Waiver of Jury Trial 106 SECTION 15.8 Reversal of Payments 108 SECTION 15.9 Injunctive Relief; Punitive Damages 108 SECTION 15.10 Accounting Matters 108 SECTION 15.11 Successors and Assigns; Participations 108 SECTION 15.12 Confidentiality 111 SECTION 15.13 Performance of Duties 112 SECTION 15.14 All Powers Coupled with Interest 112 SECTION 15.15 Survival of Indemnities 112 SECTION 15.16 Titles and Captions 112 SECTION 15.17 Severability of Provisions 112 SECTION 15.18 Counterparts 112 SECTION 15.19 Integration 112 SECTION 15.20 Term of Agreement 113 SECTION 15.21 Advice of Counsel, No Strict Construction 113 SECTION 15.22 Inconsistencies with Other Documents; Independent Effect of Covenants 113 SECTION 15.23 USA Patriot Act 113 SECTION 15.24 Amendment and Restatement; No Novation 113 iv EXHIBITS Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of Swingline Note Exhibit A-3 - Form of Canadian Note Exhibit A-4 - Form of Term Note Exhibit B - Form of Notice of Borrowing Exhibit C - Form of Notice of Account Designation Exhibit D - Form of Notice of Repayment Exhibit E - Form of Notice of Conversion/Continuation Exhibit F - Form of Officer’s Compliance Certificate Exhibit G - Form of Assignment and Assumption Exhibit H - Form of Amended and Restated Subsidiary Guaranty Agreement SCHEDULES Schedule 1.1 - Existing Letters of Credit Schedule 7.1(a) - Jurisdictions of Organization and Qualification Schedule 7.1(b) - Subsidiaries and Capitalization Schedule 7.1(i) - ERISA Plans Schedule 7.1(l) - Material Contracts Schedule 7.1(m) - Labor and Collective Bargaining Agreements Schedule 7.1(t) - Indebtedness Schedule 7.1(u) - Litigation Schedule 11.2 - Existing Liens Schedule 11.3 - Existing Loans, Advances and Investments v AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December20, 2007, by and among POOL CORPORATION (formerly known as SCP Pool Corporation), a Delaware corporation (the “US Borrower”), SCP DISTRIBUTORS INC., a company organized under the laws of Ontario (the “Canadian Borrower” and, together with the US Borrower, the “Borrowers”), the lenders who are or may become a party to this Agreement (collectively, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative Agent for the Lenders, WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as Canadian Dollar Lender, JPMORGAN CHASE BANK, N.A., as Syndication Agent, WELLS FARGO BANK, N.A., as Documentation Agent, REGIONS BANK, as Documentation Agent and CAPITAL ONE, N.A., as Documentation Agent. STATEMENT OF PURPOSE Pursuant to that certain Credit Agreement dated as of November2, 2004 (as amended, restated, supplemented or otherwise modified prior to the date hereof, the “Existing Credit Agreement”) by and among the US Borrower, the Canadian Borrower, the lenders from time to time party thereto (the “Existing Lenders”) and Wachovia Bank, National Association, as Administrative Agent, the Existing Lenders extended certain credit facilities to the Borrowers pursuant to the terms thereof. The Borrowers have requested that the Lenders agree to amend and restate the Existing Credit Agreement to (a)provide a revolving credit loan facility in the amount of $240,000,000 and make certain related amendments necessary for such purpose and (b)make certain other amendments. It is the intent of the parties hereto that this Agreement not constitute a novation of the obligations and liabilities of the parties with respect to the Existing Credit Agreement or be deemed to be evidence of or constitute repayment of all or any portion of such obligations and liabilities, but that this Agreement amend and restate in its entirety the Existing Credit Agreement and re-evidence the obligations and liabilities of the Borrowers and the other credit parties with respect thereto. It is also the intent of the Borrowers and Subsidiary Guarantors (as defined below) to confirm that all obligations under the loan documents referred to in the Existing Credit Agreement shall continue in full force and effect as modified by the Loan Documents referred to herein and that, from and after the Closing Date, all references to the “Credit Agreement” contained in any such existing loan documents shall be deemed to refer to this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereby agree that the Existing Credit Agreement is hereby amended and restated as follows: ARTICLE I DEFINITIONS SECTION 1.1Definitions The following terms when used in this Agreement shall have the meanings assigned to them below: “Accounts Securitization” means, with respect to the US Borrower and its Subsidiaries (other than Superior Commerce), any pledge, sale, transfer, contribution, conveyance or other disposition of (a) “accounts”, “chattel paper”, “instruments” or “general intangibles” (each as defined in the UCC) arising in connection with the sale of goods or the rendering of services by such Person, including, without limitation, the related rights to any finance, interest, late payment or similar charges (such items, the “Receivables”), (b) such Person’s interest in the inventory or goods the sale of which by such Person gave rise to such Receivable (but only to the extent such inventory or goods consists of returned or repossessed inventory or goods, if any), (c) all other guaranties, letters of credit, insurance and security interests or liens purporting to secure or support payment of such Receivable, (d) all insurance contracts, service contracts, books and records associated with such Receivable, (e) any lockbox, post office box or similar deposit account related solely to the accounts being transferred, (f) cash collections and cash proceeds of such Receivable and (g) any proceeds of the foregoing (all such items referenced in clauses (a) through (g), the “Transferred Assets”) which such sale, transfer, contribution, conveyance or other disposition is funded by the recipient of such Transferred Assets in whole or in part by borrowings or the issuance of instruments or securities that are paid principally from the cash derived from such Transferred Assets; provided that the aggregate amount of gross proceeds available to the US Borrower or any Subsidiary in connection with all such transactions shall not at any time exceed $175,000,000; and provided further that such sale, transfer, contribution, conveyance or other disposition and any Indebtedness arising from such sale, transfer, contribution, conveyance or other disposition shall be without recourse to the US Borrower or any of its Subsidiaries (other than Superior Commerce) except with respect to (i) reductions in the balance of such Receivable as a result of any defective or rejected goods or set off by the obligor of such Receivable transferred by such Person, (ii) breaches of representations or warranties by such Person in the Receivables Sale Agreement or any other receivables sale agreements which contain representations and warranties which are no broader in scope and obligation than the representations and warranties contained in the Receivables Sale Agreement and (iii) indemnification of Superior Commerce to the extent provided in the Receivables Sale Agreement or any other receivables sale agreements which contain indemnification terms and provisions which are no broader in scope and obligation than the terms and provisions contained in the
